Title: William Short to Thomas Jefferson, 21 October 1819
From: Short, William
To: Jefferson, Thomas


					
						Dear Sir
						
							Philada
							Oct: 21. 1819
						
					
					I had last the pleasure of writing to you on the 14th of August, from Ballston Spa, my usual summer residence. The cause of my troubling you at present, you will find inclosed—a letter from our old & worthy friend de la Motte, which he sent to me with a request that I would forward it to you. I had remained several years without hearing from him; & I learn now with real pain, that the cause of his silence was the derangement of his affairs. He speaks of general ruin among all commercial men in his quarter, & I very much fear from his letter that his is complete. He tells me he has two sons & a daughter all now entering on life, & that he finds himself in his old age, now reduced to begin the world again with them. I feel for him really more than I can express—I suppose his letter to you will give a more full detail of his losses.
					The newspapers have again informed us of your recent indisposition—it has given your friends here, & to none more than myself, a great deal of uneasiness. But Mr Correa has just informed me that he has seen a letter from you of the 15th of this month, written in very good spirits, & we suppose therefore with a return of good health. We both put our hope & trust in this. He purposes going to visit you in November—And I envy him this gratification, without being able to indulge myself in it—There is no circumstance in which I feel the effects of advancing age so much as in my faculties of locomotion—From habitual indulgence I have come to consider repose as the summum bonum, so that when driven out of this heated brick kiln in the summer, my first aim is to reach that place of repose which can be the soonest & the easiest attained—this is of course Ballston as it requires only fifty miles of land carriage, the rest being performed in steamboats, & a great part of it during sleep. This growing indolence (which I know I am wrong to indulge & yet continue to do so—“video meliora, pejora sequor”) has made me  give up  by degrees my daily exercise on horseback—I have so far adopted the principles of Epicurus, (who, after all I am inclined to believe was the wisest of all the ancient Philosophers, as he is certainly the least understood & the most calumniated among them) as to consult my ease towards the attainment of happiness in this poor world, poor even in making the best of it.
					Apropos of Philosophers; You recollect without doubt the marble bust of Condorcet which stood on a marble table in the salon of the Hotel de la Rochefoucauld—When it was determined no longer to recieve him in that house, it was thought inconvenant to keep the bust there—The grandchildren, who never liked him, availed themselves of this to have the bust transported to the garde meuble without consulting  the old Lady, whose leave was generally asked on every occasion—She passed this over in silence however & never made a remark or enquiry as to the disappearance of the bust—It had cost her a great effort to signify to the original, that his presence had become disagreeable; she had really a parental affection for him, & had given a remarkable proof of this at the time of his marriage. On her death I asked this bust of the grandaughter who gave it to me with great pleasure—it has been on its way here ever since I left France & has passed through as many casus & discrimina rerum as Eneas himself (or perhaps it was  Ulysses) on its way—It has finally arrived & is at present placed in the Philosophical hall in the most suitable company, the busts of Franklin, yourself, Turgot—
					I have not for a long time heard any thing of the University—& I am sorry for this, as I take a very sincere interest in its prosperity—I never could discover from Cooper whether it gave him pleasure to be spoken to about it—Dr Browne who is one of the Professors of the University at Lexington has just left us for that place—He told me before his departure that they were endeavoring to prevail on Cooper to go & give a course of lectures there during the winter previously to his entering on his duties with you in April—But since Browne’s departure I have observed by the papers that they have appointed a Professor of Chymistry; so that I suppose the idea of Cooper is abandoned. If you should succeed in finding  your other professors of the same stamp with Cooper no institution certainly would could boast of more able men. I speak particularly of his acquirements which seem to be great on every subject. I shall always look with great anxiety & great interest to what so much concerns my native State in general & yourself more especially. Accept my best wishes for its prosperity & for your health & happiness—
					
						Ever & affectionately, dear sir, Your friend & servant
						
							W: Short
						
					
				